DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See references cited in paragraphs [0005], [00134-00135].

Claim Objections
Claims 9-10 are objected to because of the following informalities.
Claim 1 and claim 13 line 3 recite “an MSD parallel adder”.  For antecedent basis reasons this  should recite “the MSD parallel adder.”  Claims 2-12 inherit the same deficiency as claim 1 by reason of dependence. 
Claim 9 line 2, line 3, line 6, claim 10 line 3, line 8, line 9, line 14, line 15, line 18, line 19 recite “bits of adder” and “bit of adder” respectively. This clause appears to have typographical error and should possibly recite “bits of an adder” and “bit of the adder” respectively.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence.
Claim 10 line 2 recites “wherein in an MSD parallel adder”.  For antecedent basis reasons this should recite “wherein in the MSD parallel adder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 line 3 recites “the constraint”.  This limitation lacks antecedent basis.  It is unclear to what constraint this limitation refers back to.
Claim 3 line 11 recites “a ternary logic operator sequence”.  It is unclear whether this refers to the same ternary logic operator sequence recited in line 8, or a different ternary logic operator sequence.  Claims 4-10 inherit the same deficiency as claim 3 by reason of dependence.
Claim 3 line 13 recites “a group of ternary logic operators”. It is unclear whether this refers to the same group of ternary logic operators recited in line 10, or a different group of ternary logic operators. Claims 4-10 inherit the same deficiency as claim 3 by reason of dependence.
Claim 3 line 15 recites “a ternary logic operator sequence”.  It is unclear whether this refers to the same ternary logic operator sequence recited in line 8, line 11, or a different ternary logic operator sequence.  Claims 4-10 inherit the same deficiency as claim 3 by reason of dependence.
Claim 3 line 17 recites “configuring MSD parallel adders”.  The preamble a “method for configuring an MSD parallel adder”.  It is unclear what the relation is between MSD parallel adders (plural), and a method to configure an MSD parallel adder (singular). Claims 4-10 inherit the same deficiency as claim 3 by reason of dependence.
Claim 3 line 18 recites “the ternary logic operators that satisfy the sufficient condition for MSD addition”.  This limitation lacks antecedent basis.  It is unclear to which ternary logic operators “the ternary logic operators” refers back to. Claims 4-10 inherit the same deficiency as claim 3 by reason of dependence.
Claim 4 recites four steps comprised in S2, a method for configuring the ternary logic operator.  However, claim 4 depends on claim 3 which comprises three steps comprised in S2.  It is unclear whether the steps recited in claim 4 are in addition to or in replacement of steps comprised in S2 recited in claim 3. Claims 5-10 inherit the same deficiency as claim 3 by reason of dependence.
Claim 5 recites “a ternary operator” in numerous instances in the claim.  It is unclear whether each recitation is the same ternary operator or a different ternary operator.  Claim 12 inherits the same deficiency as claim 5 by reason of dependence.
Claim 7 line 14 recites “a Y operator”. It is unclear whether this is the same Y operator recited in line 8 or a different Y operator.  Claim 8 inherits the same deficiency as claim 7 by reason of dependence.
Claim 7 line 14 recites “an F operator”. It is unclear whether this is the same  F operator recited in line 9 or a different F operator.  Claim 8 inherits the same deficiency as claim 7 by reason of dependence.
Claim 8 line 3 recites “a Y operator”. It is unclear whether this is the same Y operator recited in claim 7 line 8, claim 7 line 15 or a different Y operator.  
Claim 8 line 4, line 5 recite “an F operator”. It is unclear whether this is the same F operator recited in claim 7 line 9, claim 7 line 14 or a different F operator.  
Claim 8 lines 7-8, 10, 11, 13-14 recite “an F’ operator”.  It is unclear if this is the same F’ operator recited in line 5 or a different F’ operator. 
Claim 8 line 7, line 9, line 10, line 14 recite “a Y’ operator”.   It is unclear if this is the same Y’ operator recited in line 5 or a different Y’ operator.
Claim 8 line 13 recites “an S operator”. It is unclear if this is the same S operator recited in line 12 or a different S operator. 
Claim 9 line 9 recites “a ternary operator”.  It is unclear if this is the same ternary operator recited in line 7 or a different ternary operator. Claim 10 inherits the same deficiency as claim 9 by reason of dependence. 
Claim 9 lines 9-10 recite “an MSD parallel adder”.  It is unclear if this is the same MSD parallel adder recited in line 2 or a different MSD parallel adder. Claim 10 inherits the same deficiency as claim 9 by reason of dependence. 
Claim 9 line 15, line 25, line 30 recite “a Y operator”.  It is unclear whether this is the same Y operator recited in line 11 or a different Y operator.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence. 
Claim 9 line 14, line 21, line 25, line 30-31 recite “a F operator”.  It is unclear whether this is the same F operator recited in line 11 or a different F operator.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence. 
Claim 9 line 14, line 16, line 22, line 25-26, line 29, line 31, line 32 recite “a Y’ operator”.  It is unclear whether this is the same Y’ operator recited in line 11 or a different Y’ operator.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence. 
Claim 9 line 17, line 18, line 22, line 23, line 26, line 30, line 31 recite “a F’ operator”.  It is unclear whether this is the same F’ operator recited in line 11 or a different F’ operator.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence. 
Claim 9 line 19, line 20, line 24, line 32-33 recite “a S operator”.  It is unclear whether this is the same S operator recited in line 11 or a different S operator.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence. 
Claim 10 line 3, line 15 recite “a Y operator”.  It is unclear whether this is the same Y operator recited in claim 9 line 11 or a different Y operator.  
Claim 10 line 4, line 6, line 7, line 12, line 16, line 18 recite “a Y’ operator”.  It is unclear whether this is the same Y’ operator recited in claim 9 line 11 or a different Y’ operator.
Claim 10 line 4-5, line 7, line 9, line 14, line 17 recite “a F’ operator”.  It is unclear whether this is the same F’ operator recited in claim 9 line 11 or a different F’ operator.
Claim 10 line 5 recites “a F operator”.  It is unclear whether this is the same F operator recited in claim 9 line 11 or a different F operator
Claim 10 line 8, line 14-15, line 19 recite “a S operator”.  It is unclear whether this is the same S operator recited in claim 9 line 11 or a different S operator.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1, and claim 13 the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process (claim 1), machine (claim 13), manufacture or composition of matter.
 Under the Alice framework Step 2A prong 1, claims 1 and 13 each recite Mathematical Concepts.  Claim 1 and 13 each recite ternary logic operators that satisfy a sufficient condition for modified signed-bit (MSD) addition.  Ternary logic operators are an element of ternary Boolean algebra.  See e.g., A.A. Grau, Ternary Boolean Algebra, Bull. Amer. Math. Soc. 53(6): 562-572, 1947, which characterizes postulates and conditions with respect to ternary logic operators in terms of mathematical concepts.  Furthermore the claim recites a condition for addition which is a mathematical concept.  Specifically, the claims recite the following mathematical concepts:
configuring … based on ternary logic operators, wherein five ternary logic operators that satisfy a sufficient condition for MSD addition …, and the sufficient condition for MSD addition is: 
if for any two MSD numbers, namely, a = an-1...a1a0 and b = bn-1...b1b0, five different ternary logic operation rules Y, F, Y', F', and S are used to successively perform bit conversion, and the following four conditions are satisfied, an obtained number s = sn-1sn...s1s0 is a sum value of a and b, and s is an MSD number; 
Condition 1: ai + bi = yi+1 x 2 + fi, wherein i = 0, 1, ..., n-1; and y0 = fn = Փ, wherein Փ represents an added 0;
Condition 2: yi + fi = y’i+1 x 2 + f’I, wherein i = 0, 1, …, n; and y’0 = f’n+1 = Փ;
Condition 3: y’i + f’I = si, wherein I = 0, 1, …, n+1; and 
Condition 4: y'i and f’i are not 1 at the same time and are not ī at the same time, wherein I = 0, 1, …, n+1; and
 yi, fi, y'i, f’i, and si in the foregoing four conditions are respectively obtained from the following operations: 
for ai and bi, Y conversion is performed to obtain yi+1, and for ai and bi, F conversion is performed to obtain fi, wherein y = ynyn-1...y2y1Փ, and f’ = Փfn-1...f1f0;
for yi and fi, Y' conversion is performed to obtain y'i+1, and for yi and fi, F’ conversion is performed to obtain f’i, wherein y' = y'n+1y'n...y'3y'2y'1Փ, and f’ = Փf’nfn-1...f’1f’0; and 
for y'i and f’i, S conversion is performed to obtain si, wherein s = sn+1sn...s1s0.
Under the Alice framework Step 2A prong 2 analysis, the claims each recite the following additional element: a modified signed-bit (MSD) parallel adder. The claim does no more than generally link the additional elements to the mathematical concepts in a manner that merely includes instructions to implement the abstract idea in a generic computer component, i.e., instructions to implement ternary algebra in a generic MSD parallel adder.  At most this comprises an insignificant extra solution activity.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the math, by applying the math in a generic modified signed-bit parallel adder or recites insignificant extra-solution activity.  The novel concept is in the mathematical concepts, i.e., algebraic reduction of ternary logic operators that satisfy a sufficient condition for MSD addition. Furthermore, MSD addition is well understood, routine and conventional activities commonly performed in computing systems.  See, e.g., the following examples of MSD ternary adders with parallel implementations: J.Peng et al., Design and Implementation of Modified Signed-Digit Adder, IEEE Transactions on Computers, Vol. 63, No. 5, 2014 (abstract, introduction), J. Yi et al., Principles and construction of MSD adder in ternary optical computer, Science China Information Sciences, Vol. 53, No., 11: 2159-2168, 2010 (abstract), S. YunFu et al., Principle of a one-step MSD adder for a ternary optical computer, Science China Information Sciences, Vol 57, 2014 (abstract), and Z. Sulan, Programming model and implementation mechanism for ternary optical computer, Optics Communication, 428, 26-34, 2018 (abstract, fig 4, section 5).  For these reasons, claims 1 and 13 do not comprise an inventive concept within the Alice Framework.
For these reasons claim 1 and claim 13, when considering the mathematical concepts as a whole in combination with these generally applied and/or well understood, routine, and conventional activities,  does not amount to significantly more than the abstract idea. 

Claims 2-12 are rejected for at least the reasons cited with respect to claim 1.  Under the Step 2A prong 1 analysis, in addition to the mathematical concepts recited in claim 1, the claims recite further limiting ternary Boolean algebra mathematical concepts comprising ternary algebra truth table (claim 2, claim 11), arrangement of order and selection of ternary algebra (claim 3, claim 4, claim 5, claim 8, claim 10), setting a number of bits (claim 5, claim 6, claim 7, claim 9), grouping results (claim 5, claim 6, claim 7), and conditional addition (claim 12).  With respect to input and output terminals of operators as recited in claim 8-10, these elements are not being interpreted as additional elements within the Alice Framework.  Under the broadest reasonable interpretation in light of the specification, these input and output terminals include mathematical logic functions as shown in fig 4(b), 5(b) associated with the Mathematical concepts of ordering the math and are not specifically limited to a circuit structure or software structure. For these reasons claims 2-12 contain no further additional elements beyond those recited in claim 1 that would require further analysis under step 2A prong 2 or step 2B.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten to overcome the rejections under 35 USC 101, and with respect to claims 2-10 further rewritten to overcome the rejection under 35 USC 112(b), and with respect to claims 1-13 with respect to claim objections.
The following is a statement of reasons for the indication of allowable subject matter. Applicant claims methods and an apparatus for configuring a modified signed-bit (MSD) parallel adder base don ternary logic operators, wherein the method as in claim 2 includes five ternary logic operators that satisfy a sufficient condition for MSD addition are used to configure an MSD adder, and the sufficient condition for MSD addition is: 
if for any two MSD numbers, namely, a = an-1...a1a0 and b = bn-1...b1b0, five different ternary logic operation rules Y, F, Y', F', and S are used to successively perform bit conversion, and the following four conditions are satisfied, an obtained number s = sn-1sn...s1s0 is a sum value of a and b, and s is an MSD number; 
Condition 1: ai + bi = yi+1 x 2 + fi, wherein i = 0, 1, ..., n-1; and y0 = fn = Փ, wherein Փ represents an added 0;
Condition 2: yi + fi = y’i+1 x 2 + f’I, wherein i = 0, 1, …, n; and y’0 = f’n+1 = Փ;
Condition 3: y’i + f’I = si, wherein I = 0, 1, …, n+1; and 
Condition 4: y'i and f’i are not 1 at the same time and are not ī at the same time, wherein I = 0, 1, …, n+1; and
 yi, fi, y'i, f’i, and si in the foregoing four conditions are respectively obtained from the following operations: 
for ai and bi, Y conversion is performed to obtain yi+1, and for ai and bi, F conversion is performed to obtain fi, wherein y = ynyn-1...y2y1Փ, and f’ = Փfn-1...f1f0;
for yi and fi, Y' conversion is performed to obtain y'i+1, and for yi and fi, F’ conversion is performed to obtain f’i, wherein y' = y'n+1y'n...y'3y'2y'1Փ, and f’ = Փf’nfn-1...f’1f’0; and 
for y'i and f’i, S conversion is performed to obtain si, wherein s = sn+1sn...s1s0.
The primary reason for indication of allowable subject matter include the limitations in combination with the remaining limitations wherein five ternary logic operators are used and the limitations with respect to the specific conditions 1-4 for MSD addition.  
	CN 107066029 discloses an MSD adder that has a three value optical computer, and uses MSD addition results to implement carry-free addition ([0006-0032], fig 1-4).  CN 107066029 does not, however explicitly disclose five ternary logic operators and the specific conditions claimed. 
J.Peng et al., Design and Implementation of Modified Signed-Digit Adder, IEEE Transactions on Computers, Vol., 63, No. 5, 2014 (hereinafter “Peng”), discloses a MSD optical adder comprising a carry free adder design including truth tables for four transformations T, W, T’, and W’ (introduction, Table 1, fig 1). Peng does not, however, explicitly disclose five ternary logic operators and the specific conditions claimed. 
J. Yi et al., Principles and construction of MSD adder in ternary optical computer, Science China Information Sciences, Vol. 53, No., 11: 2159-2168, 2010 (hereinafter “Yi”) discloses an MSD adder comprising in a ternary optical computer including four transformations T, W, T’, and W’ and five steps for addition  (abstract, table 1, section 2.2).  Yi does not, however, explicitly disclose five ternary logic operators and the specific conditions claimed. 
S. YunFu et al., Principle of a one-step MSD adder for a ternary optical computer, Science China Information Sciences, Vol 57, 2014 (hereinafter “YunFu”) discloses a one-step MSD adder for ternary optical computers including four transformations T, W, T’, and W’ and ternary truth table (abstract, table 1, table 2, fig 2, table 4). YunFu does not, however, explicitly disclose five ternary logic operators and the specific conditions claimed. 
Z. Sulan, Programming model and implementation mechanism for ternary optical computer, Optics Communication, 428, 26-34, 2018 (hereinafter “Sulan”) discloses a ternary optical computer including a pipeline process for a three step MSD adder including four transformations T, W, T’, and W’ including parallel operations (abstract, fig 4, section 5).  Sulan does not, however, explicitly disclose five ternary logic operators and the specific conditions claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182